Name: Commission Regulation (EEC) No 1468/84 of 28 May 1984 amending for the fifth time Regulation (EEC) No 1761/83 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5. 84 Official Journal of the European Communities No L 142/29 COMMISSION REGULATION (EEC) No 1468/84 of 28 May 1984 amending for the fifth time Regulation (EEC) No 1761/83 fixing countervailing charges on seeds Regulation (EEC) No 1665/72 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1761 /83 (3), as last amended by Regulation (EEC) No 1 223/84 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1761 /83 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 30 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . 0 OJ No L 163, 22 . 6 . 1983 , p. 23 . (3) OJ No L 172, 30 . 6 . 1983 , p. 25 . (4) OJ No L 117, 3 . 5 . 1984, p. 31 . 0 OJ No L 175, 2. 8 . 1972, p . 49 . No L 142/30 Official Journal of the European Communities 29 . 5 . 84 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 13,3 13,3 Romania Other countries (2) II . Three cross hybrids 16,3 16,3 Hungary Other countries (3) III . Single hybrids 0,9 19,9 24,3 58,9 58,9 Spain Romania Hungary Austria Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . (2) With the exception of Spain, USA, Canada, Yugoslavia, Hungary and Austria. (3) With the exception of Canada, Spain, USA, Chile, Japan, Austria, Romania and Yugoslavia. (4) With the exception of the USA, Canada, Bulgaria and Yugoslavia.